Title: To Thomas Jefferson from Joseph Britton, 16 July 1807
From: Britton, Joseph
To: Jefferson, Thomas


                        
                            York—7th. Month 16th. 1807
                        
                        With due Respect to Thomas Jefferrisson Presedent of the United States of America—
                        the Under for thy Perusial I landed here 31 of May last Ship Rover Captain Tailor
                        I Come from England by way of Bristol to this Place to Collect money that as been due Eaver Since 1800—I had
                            the 20th of June In the Eavening I went Into the Union tavern William H Martins
                        I asked Simply for an Glass of Porter. Martin wass Intoxecated Said I Should have no Porter. I Asked for the
                            favour of a drink of water he Martin Struck me. and four more I beleive
                        All Ireish. I Applied to the Justesess for Releife
                        But no Releif In York for An Ingered Stranger I then applied to Marinus Willet Present Mayor for an
                            Protection thay I may not be abused more. I Drue up a Protection In the English form Gave It him on the fourth Inst.
                        he told me to Call on him on Mondy and justeses Should See me justified
                        But Insted of Protection I am told If I Come to them I Shall be sent to Bridewell
                        Previous to this I am decoyed by Captain Tailor on the 23th of last month Tailor by the Contrivance of
                            Martin Askes Me to take a walk to his Lodgings which I did he then Asked me to Stop half an hour I Should If I Chosed
                            Go with him to see frends Hospital
                        I told him I had no Objection he Gets One of Our mean Beggerly frends to Acompany us I Go Simply to the
                            Hospital Am Shut up In an Inner Cage of the Mad Cell at night I be Stripped of an New Suit of Clothes Made by Thomas
                            Spencer Nassane at this place. In too house a Strait jacket On. I
                            Verry Calm Manner Says to the Black Brute that Put It On I Am In Posetion of the Sackcloth where be the Ashes. I am took
                            and laid on an bundle of Straw nature had not far lost her Self. Shee wass disposed to Discharge by Urin
                        I made Efforts to Get of the Bed but I found If I Get of I Could not Get On again So wass Compeld to Pidde my
                            Bed. well In the Morning Jacket taken of Striped trowsers flannel Blanket tied Under My Chin Compleate mad appear This
                            Garb On till Friday than my Cloths wass Given to me again—But the Blanket wass So Coverd with lice I am not far from the
                            mark when I Say theire One Savey Inch. Nay where nature had Planted hairs there I found Stock Eaven On my brest. My
                            Clothes In three hours I found 12—Shirt wass youseless had I have had my Shirt On It must have been Covered Over being
                            linen the be not so fond of Jene. I Continued In this Situation till
                            third of this month than I took the Liberty of makeing My Escape Over the wall, last Satturday I wass told by an
                            tradesman that the Quakers had ad a meetig Concerning me and that It wass their Intention to Confine me a gain so I Goes
                            Volunteraly and Resigns my Self at Dawn of day I Says to my then white keeper I wished in the morn to Go to the Privey he
                            lets me Out I takes my Self of as before
                        On Moonday last I Goes to ask for my Pocket Book and Contents be If all Safe About 200 lbs Sl[evless] & Instead of haveing my Property Restored I be Put Into Close
                            Confinement I last night of all Others by the assistance of One Iron Spoon and Chamber Pot Got Out two Barrs and walked
                            Out. Now I Am for the Purpose of England to Redeem my Ingured Creadit to Save the minds of My Amiable Wife and Seaven
                            Children
                        I Shall Apply to the English Governmend for Redress as I Stand very fair their My Self—
                        Brother James Britton Late of Christ Church College Oxford now of Durham—
                        My Brothers wifes Connections her Father Mills Banker Durham her Mother And Present Duke of Balton Brother
                            and Sisters Children the Duke of Baltons Sister as Paid me and family a visit we Correspond
                        I have been with this family at Hackworth Park Baring Hotel Crays Brook Castle Isle of White he is Govener of
                            Said Isle. J ls house In London But now at Balton house Yorkshire. I Am with Difference and Respect &c
                        
                            Joseph Britton
                     
                        
                        
                            NB Black Keepperes Struck me twice Ea.
                     James
                                Williams
                     Richard Smith
                     Quakers here be a very different Set of beings
                                    here for  what will be In England no One with us Is Called a
                                Delinquent till he Is visited again and a gain. But Brutes Calld Quakers here, and Ignorant vain monsters. The [Essence?] of disupation Say people be mad with Out Seeing them Rob them of them of
                                their Good name with Out  them &c &c &c
                                &c &c &c
                            The Liberty of this Country Is Quakers Ignorance to give
                                Jugment with knowlege and be Ignorantly Impudent
                        
                    